Citation Nr: 0200011	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-16 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
June 1952 and from August 1954 to August 1974, at which time 
he retired from military service.

The current appeal arose from an April 2000 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for chronic back pain.

The veteran presented oral testimony at a hearing before a 
Hearing Officer at the RO in October 2000.  He presented oral 
testimony before the undersigned Member of the Board of 
Veterans' Appeals (Board) in August 2001, a transcript of 
both hearings has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.



Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In this case, the veteran essentially asserts that service 
connection should be granted for a back disorder because it 
was incurred during active duty service. 

Service medical records show that in March 1960 the veteran 
was diagnosed with muscle strain in the lumbar region, which 
occurred when he attempted to lift a gas drum.  At the time 
of his discharge from service in 1974, examination was 
negative for any complaints or findings referable to a back 
disorder.  However, post service findings show treatment for 
a back disorder in January 1984, July 1987 and September 
1990.  In January 1984, an acute lumbosacral strain and right 
spasms were shown on examination.  In July 1987 he was 
diagnosed with muscle spasm of the low back after he 
complained of low back pain when bending down.  

In September 1990 he complained of low back pain and was 
again diagnosed with low back strain.  In August 1999 the 
veteran's private physician noted back findings, which could 
be related to an old injury from service in 1960.  He opined 
that examination of the veteran's back showed some fibrous 
nodules consistent with an old injury.  In addition, lay 
statements were submitted which are supportive of continuing 
symptomatology associated with a back disorder following 
service.  

The Board is of the opinion that a contemporary and 
comprehensive VA examination is necessary in to order to 
determine whether the veteran's current claimed back disorder 
is related to the diagnosis of muscle strain in the lumbar 
region shown in service.  Therefore, he should be scheduled 
for a contemporary VA medical examination to determine, inter 
alia, the etiology of his claimed back disorder. 

In addition, upon complaints that his back disorder prevented 
him from performing certain jobs, the veteran sought training 
through the VA vocational rehabilitation program.  He stated 
that he underwent counseling.  A careful review of the record 
reveals that such vocational counseling records are not in 
the claims file.  As these records may contain information in 
support of the veteran's claim, they should be obtained. 

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate an appellant's claim.  In light of the above, 
the Board is of the opinion that a medical examination will 
aid in substantiating the veteran's claim of entitlement to 
service connection for a back disorder.  See 38 U.S.C. § 
5103A (West Supp. 2001).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Therefore, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO, should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
back symptomatology.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

2.  The RO should obtain the veteran's 
vocational rehabilitation files, 
including all counseling records, and 
such should be associated with the claims 
folder for the duration of the appeal. 

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001).  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A 
§ 5103A(b)(2)(West Supp. 2001); 66 Fed. 
Reg. 46,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).  

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature, extent of severity and etiology 
of any back disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.  

The examiner is requested to address the 
following medical issues:

(a) Does the veteran have a back 
disorder(s), and if so, what is it/are 
they?

(b) Is it at least as likely as not that 
any such disorder(s) present originated 
coincident with active service, or if 
pre-existing active service was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a back disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection for a back disorder.  38 C.F.R. 
§ 3.655 (2001). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


